Campbell, J.
Plaintiff recovered judgment for the value -of a return passage to Europe, under an alleged agreement by defendant that if she would come over to this country and become dissatisfied, defendant would provide for such return. There was also a small item of money paid out for .gloves.
The only questions raised by the assignments are confined ■in effect to a claim that there was no evidence tending to prove any such agreement as was sued upon. The objection that an amendment was allowed concerning the date of the transaction, as running through a longer time than originally charged, has no force, as it did not in any way .change tfie obligation sued on.
There certainly was evidence which, if believed, — as it was believed, — fully justified the jury in their finding. The •court presented the whole subject very carefully and very fairly to the jury, and no complaint is made of the rulings except that there was no testimony to justify leaving the case to them at all.
There is no error in the record, and the judgment must be affirmed with costs.
The other Justices concurred.